On Motion to Dismiss Appeal.
MONROE, C. J.
Plaintiffs, as citizens and property holders of school district 34, of Union parish, brought this suit to have declared void a certain special tax election, held in that district, and have the school board enjoined from levying and collecting the tax, and they obtained judgment as prayed for, from which the defendant board appealed. Plaintiffs now move to dismiss the appeal, upon the grounds that the amount involved is less than $2,000, and that the tax is not one imposed, or sought-to be imposed, by a municipal corporation.
[1] The words “municipal corporation” are used in article 85 of the Constitution only in connection with the grant of jurisdiction in cases where the constitutionality or legality of the “fines, forfeitures and penalties” imposed by such corporations are in contestation, and in cases in which the ordinances of such corporations have been declared unconstitutional. The grant of appellate jurisdiction, in all cases in which the “constitutionality or legality of any tax toll, or impost, whatever, * * * shall be in contestation,” is subject to no other limitation than is fairly contained in the language quoted, and it applies as well to a school tax as to any other, the only question, in such case, being whether the matter in contest is the constitutionality or legality of the tax, or some other matter. Argyle Planing & Mfg. Co. v. Connely, Sheriff, 125 La. 686, 51 South. 687.
[2] The petition alleges various grounds of illegality in the election, to wit, that the proclamation was published confusedly with another proclamation, relating to a tax in another district; that one of the members of the school board was appointed, by the board, commissioner, or clerk, of the election, and so acted, though he was incompetent, because he could not participate in his own appointment, and could not hold the two offices; that the clerk of court and ex officio registrar of voters, furnished the commissioners with no such list 'of taxpayers entitled to voté, and their assessments, as the law requires, and that the irregular and uncertified list that was furnished contained the names of persons who were not entitled to vote, and omitted the names of some who were, and that persons were thereby precluded from voting who would otherwise have voted against the tax; that the school directors appointed commissioners and clerks who were in favor 'of the tax; that one or more commissioners left the voting place, and a person, or persons, favorable to the tax was, or were, instituted in his or their place or places ; that no voting booths were prepared, and secret voting was impossible; that the election was not opened by the officers at the proper time, or in the manner prescribed by law; that the results of the election, as promulgated, are incorrect; and that, with the count legally and properly made, the tax was defeated; and the petition specifies a number of persons who were allowed to vote property which, as it is alleged, they did not own, or owned only in part, or which was'not in the district, and other persons whose votes were excluded when, as it is alleged, they should have been counted. Defendant excepted and answered, and, affirming the validity of the proceedings, prays that the suit be dismissed, and that there be judgment decreeing the election to have been regular and legal, and to have been carried in favor of the tax."
Without going into the other details, it would seem to be sufficient to say that, if, as alleged, on the one hand, and denied on the other, there were not enough legal votes cast for the tax to carry the election, and the defendant fell into error, in the count, and promulgated a result that was not reached *211in the manner contemplated, by law, then the tax that it proposes to levy is illegal and unconstitutional, and upon the question of legality and constitutionality vel non the appeal is properly brought to this court.
The motion to dismiss is therefore overruled.